MARSHA R. WILLIAMS,               )
                                  )
      Plaintiff/Appellant,        )
                                  )    Davidson Circuit
                                  )    No. 92C-715
VS.                               )
                                  )    Appeal No.
                                  )    01-A-01-9610-CV-00488
SEARS, ROEBUCK AND COMPANY,       )
d/b/a SEARS,                      )
                                  )
      Defendant/Appellee.         )                        FILED
                                                               March 19, 1997
                  IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE         Cecil W. Crowson
                                                          Appellate Court Clerk

        APPEAL FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE


            HONORABLE MARIETTA M. SHIPLEY, CHANCELLOR



MARSHA R. WILLIAMS
153 Twin Oaks Drive
Nashville, TN 37211
PRO SE/PLAINTIFF/APPELLANT


KEENE W. BARTLEY, #9889
Schulman, LeRoy & Bennett
501 Union Street, Suite 701
P.O. Box 190676
Nashville, TN 37219-0676
ATTORNEY FOR DEFENDANT/APPELLEE


                        AFFIRMED AND REMANDED


                                  HENRY F. TODD
                                  PRESIDING JUDGE, MIDDLE SECTION

CONCUR:

BEN H. CANTRELL, JUDGE


CONCURS IN SEPARATE OPINION
WILLIAM C. KOCH, JR., JUDGE
MARSHA R. WILLIAMS,                           )
                                              )
       Plaintiff/Appellant,                   )
                                              )       Davidson Circuit
                                              )       No. 92C-715
VS.                                           )
                                              )       Appeal No.
                                              )       01-A-01-9610-CV-00488
SEARS, ROEBUCK AND COMPANY,                   )
d/b/a SEARS,                                  )
                                              )
       Defendant/Appellee.                    )

                                       OPINION


       The plaintiff, Marsha R. Williams, has appealed from a jury verdict and judgment

dismissing her suit for personal injuries sustained in a fall on the premises of the defendant,

Sears, Roebuck & Company.



       Plaintiff states the issues on appeal as follows:

                A.      Whether the Trial Court erred by denying the Plaintiff’s
                Motion For Judgment Notwithstanding The Verdict where the
                verdict of the jury was against the clear weight of the evidence
                because the Plaintiff established that the Defendant either created
                the injury causing condition or had notice of the condition.

                B.      Whether the Trial Court erred by failing to grant the
                Plaintiff’s Motion For A New Trial where there was insufficient
                evidence to sustain the jury’s verdict that the Defendant was not
                negligent.



       The uncontroverted evidence shows that, on April 24, 1991, plaintiff was in the retail

store section of Sears Auto Center to which customers were invited; she inquired of an attendant

as to a correction of a problem in the operation of her auto; thereafter, the attendant proceeded

from the retail store through a door where there was a sign warning that customers should not

pass through.



       The evidence is controverted as to the circumstances under which plaintiff followed the

attendant through the door. Plaintiff testified that the attendant invited her to follow him. The




                                              -2-
attendant denied inviting plaintiff and testified that he was unaware that plaintiff was following

him until after she fell.



        It is uncontroverted that plaintiff fell and was injured, but the cause of her fall is

controverted. Plaintiff testified that she slipped in a liquid on the floor. The attendant testified

that no liquid was found in the place where plaintiff fell.



        Upon the foregoing evidence, the jury returned a verdict for the defendant and judgment

was entered accordingly.



        Plaintiff filed a “Motion for Judgment Notwithstanding the Jury’s Verdict or alternately,

for an Additur or for a New Trial.” The Trial Court entered the following order:

                   This matter came to be heard on plaintiff’s pro se motion
                for judgment not withstanding the verdict, additur, or new
                trial. The Court upon review of evidence and the record
                presented at the trial being of the opinion that the Court
                agrees with the verdict of the jury and that the jury’s verdict
                should be approved.

                   It is thereby ORDERED, ADJUDGED AND DECREED
                that plaintiff’s motion for new trial, or judgment not with-
                standing the verdict should be denied. It further appearing
                there was no judgment for which an additur could have been
                ordered, the Court hereby denies the motion for additur. All
                costs of this motion are assessed to the plaintiff for which
                execution may issue.



        After filing notice of appeal and bond, plaintiff filed the following motion:

                   Plaintiff, Marsha R. Williams, proceeding pro se, hereby
                respectfully requests that this court require, for the purpose
                of filing an appeal, the partial transcript of the trial and of the
                new trial motion to be produced upon the reimbursement to
                Defendant of one-half of court reporter’s per diem and upon
                payment of the fee for transcription. Plaintiff offered this
                customary cost, but it was refused (see attached correspon-
                dence). Plaintiff further requests that the partial trial transcript
                and new trial motion transcript be accepted for the purpose of
                filing an appeal and that a sufficient amount of time be
                allowed for preparation of the transcripts.




                                                 -3-
       Defendant resisted the motion, and the Trial Court entered the following order:

                  This matter came to be heard on Plaintiff’s transcript
               release motion on August 2, 1996. The Court upon review
               of the evidence presented agrees that the trial transcript and
               the new trial motion transcript be released for production
               upon the reimbursement to defendant of one-half of court
               reporter’s per diem and upon payment of the fee for trans-
               cription.

                  It is thereby ORDERED, ADJUDGED AND DECREED
               that plaintiff’s motion for release of transcripts be granted.
               All costs of this motion are assesse (sic) to the plaintiff, for
               which execution may issue.



       On appeal, plaintiff insists that the Trial Court erred in overruling her motion for

judgment notwithstanding the verdict “because the verdict of the jury was against the clear

weight of the evidence.”



       It has been held that motion not withstanding the verdict (non obstante veredicto, JNOV)

is a test of the pleadings and cannot be used as a substitute for a motion for a new trial. Bluff

City Buick Co. v. Davis, 201 Tenn. App. 593, 323 S.W.2d 1 (1959); Citizens Trust Co. v. Service

Motor Car Co., 154 Tenn. App. 507, 297 S.W. 735 (1927).



       It has also been held that a motion for judgment NOV is inapplicable to questions of

evidence. Davis v. Wilson, Tenn. App. 1974, 522 S.W.2d 872; Buice v. Scruggs Equipment Co.,

37 Tenn. App. 556, 267 S.W.2d 119 (1954); Jamison v. Metropolitan Life Insurance Co., 124
Tenn. App. 398, 145 S.W.2d 553 (1941); National Life & Accident Ins. Co., v. American Trust

Co., 17 Tenn. App. 516, 68 S.W.2d 971 (1934).



       It has also been held that a motion for judgment notwithstanding the verdict cannot be

entertained on the ground that the evidence does not warrant the verdict, and the evidence cannot

be examined in determining the propriety of such a motion. Dunn v. Moore, 22 Tenn. App. 412,

123 S.W.2d 1095 (1939).




                                              -4-
       More recently, it is held that, under T.R.C.P. Rule 50.02, no motion for judgment NOV

can be entertained on the ground that the evidence does not support the verdict or justify the

intervention of a jury. Rupe v. Durbin Durco, Inc., Tenn. App. 1976, 557 S.W.2d 742. Rule

50.02 provides:

               Reservation of Decision on Motion. - Whenever a motion for
               a directed verdict made at the close of all the evidence is
               denied or for any reason is not granted, the court is deemed to
               have submitted the action to the jury subject to a later deter-
               mination of the legal questions raised by the motion. Within
               thirty (30) days after the entry of judgment a party who has
               moved for a directed verdict may move to have the verdict and
               any judgment entered thereon set aside and to have judgment
               entered in accordance with the party’s motion for a directed
               verdict; or if a verdict was not returned, such party, within
               thirty (30) days after the jury has been discharged, may move
               for a judgment in accordance with such party’s motion for a
               directed verdict. A motion for a new trial may be joined with
               this motion, or a new trial may be prayed for in the alternative.
               If a verdict was returned, the court may allow the judgment to
               stand or may reopen the judgment and either order a new trial
               or direct the entry of judgment as if the requested verdict had
               been directed. If no verdict was returned the court may direct
               the entry of judgment as if the requested verdict had been
               directed or may order a new trial.



       It has also been held that, on motion for judgment notwithstanding the verdict in favor

of plaintiffs, where no question of credibility is involved, every inference reasonably to be drawn

from the evidence must be drawn in favor of plaintiffs, taking the strongest legitimate view of

the evidence, upholding the verdict, assuming the truth of all that tended to support the judgment,

discarding all contrary evidence and allowing all reasonable inferences to sustain the verdict.

Multens v. Seaboard Coastline, Ry. Co., Tenn. App. 1974, 517 S.W.2d 198.



       In Eaton v. McClain, Tenn. 1978, 891 S.W.2d 587, cited by plaintiff, Mrs. Eaton, fell

down a stair and sued her hosts, the McClains. At the conclusion of the trial, defendants moved

for a directed verdict (which did not occur in the present case). The Trial Court in the Eaton case

overruled the motion for directed verdict and submitted the case to a jury which found negligence

of plaintiff to be 40% and of defendants to be 60%. Defendants moved for judgment

notwithstanding the verdict which motion was overruled. On appeal, this Court reversed and

                                               -5-
dismissed on the authority of McIntyre v. Balentine, Tenn. 1992, 833 S.W.2d 52, the “step in the

dark case.” This Court also based its conclusion on the ground of “overwhelming” evidence that

the negligence of plaintiff was equal to or greater than that of defendants, and that there was no

material evidence to support a finding of a duty to protect plaintiff from opening a door in the

darkness and stepping into a staircase. (This Court might well have made its decision upon the

allegations of the complaint.)



       The Supreme Court granted appeal, affirmed the Trial Court and this Court and said:

                  The standards governing trial courts in ruling on motions for
               directed verdict or JNOV in negligence cases are well established.
               In ruling on the motion, the court must take the strongest
               legitimate view of the evidence in favor of the non-moving party.
               In other words, the court must remove any conflict in the evidence
               by construing it in the light most favorable to the non-movant and
               discarding all countervailing evidence. The court may grant the
               motion only it, after assessing the evidence according to the fore-
               going standards, it determines that reasonable minds could not
               differ as to the conclusions to be drawn from the evidence. Sauls v.
               Evans, 635 S.W.2d 377 (Tenn.1982); Holmes v. Wilson, 551
S.W.2d 682 (Tenn. 1977). If there is any doubt as to the proper
               conclusions to be drawn from the evidence, the motion must be
               denied. Crosslin v. Alsup, 594 S.W.2d 379 (Tenn.1980).

                  This Court’s adoption of the doctrine of comparative fault in
                McIntyre does not change these standards governing the trial
               court’s assessment of the evidence; nor does it change the
               established standard governing the trial court’s ultimate decision
               of whether to grant the motion. The trial court still must take
               the strongest legitimate view of the evidence in favor of the non-
               movant; and it must grant the motion only if reasonable minds
               could not differ as to the legal conclusions to be drawn from that
               evidence.

                  The recitation of these standards of review does not, however,
               provide a satisfactory answer to the issue before us because
               McIntyre has radically changed the question to be asked by the
               trial court on a motion for directed verdict/NJOV which alleges
               negligence on the part of the plaintiff. The question now is not
               whether the plaintiff was guilty of any negligence that proximately
               caused the resulting injuries. Instead, the question is: assuming
               that both plaintiff and defendant have been found guilty of negli-
               gent conduct that proximately caused the injuries, was the fault
               attributable to plaintiff equal to or greater than the fault attribu-
               table to the defendant.

                  In summary, the percentage of fault assigned to each party
               should be dependent upon all the circumstances of the case,
               including such factors as: (1) the relative closeness of the

                                               -6-
               causal relationship between the conduct of the defendant and
               the injury to the plaintiff; (2) the reasonableness of the party’s
               conduct in confronting a risk, or should have known of it; (3)
               the extent to which the defendant failed to reasonably utilize an
               existing opportunity to avoid the injury to the plaintiff; (4) the
               existence of a sudden emergency requiring a hasty decision; (5)
               the significance of what the party was attempting to accomplish
               by the conduct, such as an attempt to save another’s life; and
               (6) the party’s particular capacities, such as age, maturity,
               training, education, and so forth.

                 We need not, however, decide the question of whether Ms.
               Eaton’s fault equaled or exceeded that of the McLains’ as a
               matter of law because we agree with the Court of Appeals that
               Ms. Eaton failed to submit legally sufficient evidence as to the
               duty element of her claims of negligence.



       It appears that the conclusion of the Supreme Court in Eaton was based upon a finding

of law that there was no evidence to support a verdict for the plaintiff and that the directed

verdict was correct. Nevertheless, the other quoted expressions of the Supreme Court appear to

indicate that, at least where a motion for directed verdict was overruled, the motion may, in

effect, be renewed after verdict in the form of a motion for JNOV and that such motion should

be considered upon the same criteria as a motion for a directed verdict, i.e., consider all evidence

most favorable to the verdict and discard all other, and approve verdict if there is any credible

evidence supporting verdict. In the present case, plaintiff made no motion for a directed verdict.



       Plaintiff insists that all the evidence supports a judgment in her favor because the

evidence of the defendant is contradictory. As stated, there is a conflict between the testimony

of plaintiff and defendant as to the presence of a liquid where plaintiff fell. Plaintiff points out

that a business record of defendant states that there was a liquid on the floor, thereby canceling

the testimony of the attendant.



        Contradictory testimony of the same witness may cancel the testimony of that witness.

Tibbals Flooring Co. v. Stanfill, 219 Tenn. App. 498, 410 S.W.2d 892 (1967); Wheeler v.

Wheeler, 63 Tenn. App. 442, 474 S.W.2d 651 (1971); Todd v. Roanie-Anderson Co., 35 Tenn.

App. 687, 251 S.W.2d 722 (1952).

                                                -7-
         However, the same rule does not apply where the contradictions are between different

witnesses or evidence introduced by the same party.



         Moreover, the business record was not made by the attendant, but by another employee

who interviewed plaintiff. Plaintiff relies upon an exhibit - which is a soiled cloth. Even if it

be found that there was liquid on the floor, this does not show that defendant had a duty to a

trespasser forbidden to be in that part of the premises, nor does it show that plaintiff was without

fault.



         All of the complaints of plaintiff relate to factual matters as to which the jury weighed

the evidence, found the facts and rendered a general verdict without expressing any specific

finding of fact. Such a verdict is subject to review by the trial judge sitting as a member of the

jury . If he disagrees with the jury on the determinative facts, he should decline to approve the

verdict and “hang the jury,” resulting in a new trial before a new jury. Huskey v. Crisp, Tenn.

1993, 865 S.W.2d 451. Jones v. Tenn. Farmers Mutual Ins. Co., Tenn. App. 1994, 896 S.W.
553.



         The Trial Judge declined to set aside the verdict, hence he found that the evidence did

not preponderate against the verdict, and he did not disagree, but agreed with the jury.



         When the trial judge has approved a verdict, the scope of review by this Court is to

determine whether there is any evidence to support the verdict. If so, the verdict will not be

disturbed. Coyle v. Prieto, Tenn. App. 1991, 822 S.W.2d 596.



         There is evidence to support the verdict, and it will not be disturbed.



         The defendant insists that the Trial Judge erred in requiring the Court Reporter to

transcribe the proceedings at the expense of plaintiff despite the failure of plaintiff to share the



                                                -8-
“per diem”. As noted above, the plaintiff was required to reimburse defendant for one-half of

the expense of the reporter’s court attendance (per diem).



       Defendant cites Beef & Bird of America v. Continental Casualty Co., Tenn. App. 1990,

803 S.W.2d 234. In that case the appellant submitted a one-page “statement of the evidence” to

which appellee objected. The Trial Court required the appellant to have prepared a verbatim

transcript at his expense. Appellant complained on appeal that he was required to produce the

verbatim transcript. This Court ruled:

                  The order of the Trial Court, quoted above, finds that a steno-
               graphic report is available and orders the preparation and filing of
               a transcript in identical language to that of the objection, quoted
               above. However, there is no evidence of the resolution of the
               issue raised by plaintiff’s insistence that the statement of the
               evidence filed by him was adequate for purposes of the sole issue
               raised upon appeal. Apparently, plaintiff did not pursue this issue
               but caused a complete stenographic transcript to be prepared and
               filed.

                 The objection requested that plaintiff be required to pay the per
               diem of the stenographer and the cost of typing the transcript, but
               the order of the Trial Court is silent on this subject. By inference
               the order required the plaintiff to pay whatever was necessary for
               procurement of the required transcript, but there is no evidence of
               what payment was necessary, what was paid, or by whom.

                  This Court will undertake to resolve the second issue within the
               limitations of the record on appeal.

                 Section “F” of Tennessee Rules of Appellate Procedure is
               entitled “The Record on Appeal” and consists of Rules 24, 25 and
               26. Rule 24 is entitled “Content and Preparation of the Record”.
               Subsection 24(a) is entitled, “Content of the Record”. Subsub-
               section 24(a)(3) refers to “the transcript or statement of the
               evidence and proceedings.”

                 If no record, stenographic or otherwise, was made of the pro-
               ceedings, a verbatim transcript is unavailable.

                  If such a record was made, then it may or may not be available
               according to the circumstances. If made by a court employee as in
               criminal cases, then the record is presumed to be available absent
               unusual circumstances.

                 In civil cases, this Court notes judicially the practice of parties
               to engage and pay a stenographer a “per diem” to attend and
               record the evidence and proceedings. If only one party engages
               and pays the stenographer, it appears that the verbatim record
               of evidence and proceedings would be available to that party by

                                               -9-
                contract. If more than one party jointly engage and pay the
                stenographer, it would appear that the verbatim record would be
                available to any one of the participating parties by contract.
                Inability of a participating party to pay for the transcription
                might make it unavailable to him.

                   A party who does not join in the engagement and payment of
                a stenographer has no contract right to require the stenographer
                to transcribe the record which is therefore unavailable to him
                unless and until made available to him on terms satisfactory to
                the stenographer and the party or parties who engaged the
                stenographer.

                  This Court interprets Rule 24 to express a preference for
                a verbatim record if reasonably available, and an approval of
                other statements of evidence and proceedings if a verbatim
                record is not available.

                  The settlement of a bill of exceptions (transcript) is a high
                judicial function which can be performed only by the trial judge.
                Anderson v. Sharp, 195 Tenn. 274, 259 S.W.2d 521 (1953);
                Rose v. Third National Bank, 27 Tenn.App. 553, 183 S.W.2d 1
                (1944), T.R.A.P. Ruyle 24(e).

                  The parties may differ on the issue of whether a verbatim
                record is available and this difference should be settled by the
                Trial Court. Although not expressly stated in T.R.A.P., it is
                inherent and inferred from other express provisions that the
                requirement for filing within ninety days is satisfied by timely
                filing of a proposed transcript or statement of the evidence and
                proceedings, and that after such timely filing, objections,
                rulings thereon, and amendments and substitutions under orders
                of the Trial Court may properly occur after the expiration of the
                prescribed ninety day period.

                  Accordingly, if an appellant conceives that a verbatim transcript
                is unavailable to him, he may initially perform his duty by filing a
                narrative statement of the evidence and proceedings within ninety
                days after notice of appeal. If the appellee files timely objection
                and shows that a verbatim record is available to appellant, the
                Trial Court may require the production and substitution of a
                verbatim record instead of the informal narrative. This order and
                substitution may properly occur after the expiration of the ninety
                days prescribed for filing because it is a part of the process of
                resolving objections and settling the content of the record.

                   In ruling upon availability the Trial Judge may properly
                consider the financial ability of appellant to pay for the transcrip-
                tion of a verbatim record, the willingness of the stenographer and
                those who paid him to make the transcription available, and any
                other relevant circumstances.

       Nothing is found in the cited authority contrary to the actions of the Trial Court in the

present case.



                                               -10-
        A Trial Court has broad discretion in performing its high judicial function of providing

a record for the appellate courts. If a court reporter refuses to prepare a record, the court has the

power of subpoena to require the reporter to appear as a witness to furnish information for the

settling of the record. There is no evidence that the reporter refused in the present case



        Defendant cites an unpublished opinion of a Worker’s Compensation Panel of the

Supreme Court which has been examined and found not to be controlling on the facts of this

case.



        Defendant also requests an award of damages for frivolous appeal.               This Court

respectfully denies the request.



        The judgment of the Trial Court is affirmed. Costs of appeal are assessed against the

plaintiff. The cause is remanded to the Trial Court for collection of its costs and for any other

appropriate proceedings.



                            AFFIRMED AND REMANDED



                                                _______________________________________
                                                HENRY F. TODD
                                                PRESIDING JUDGE, MIDDLE SECTION




CONCUR:

___________________________
BEN H. CANTRELL, JUDGE


CONCURS IN SEPARATE OPINION
WILLIAM C. KOCH, JUDGE



                                                -11-
-12-